GERAID C. MANN




  Eon. L. R. Thompson
  County Auditor
  Taylor County
  Abllene, Texas
  Dear Sir:
                               Opinion No. O-1001
                               Re: Can the commissioners' court
                                    legally make donations to the
                                    Tuberculosis Association, to
                                    the American National Red Cross,
                                    or to any other charitable or
                                    other organization making re-
                                    quests for such donations?
            Your request for opinion upon the above stated question
   has been received and considered by this department.
            We are unable to find any constitutional or statutory
   authority for the expenditure or donation of county funds by the
   commissfoners' court for the purposes above described.
            The courts of Texas have repeatedly held that county
   commilssloners'courts may exercise only such authority a8 is
   conferred by the Constitution and Statutes of this State. There
   are abundant authorities to this effect. We cite the followlng:
       Article 5, Section 18, Texas Constitution;
       ArtFcle 2351, Revised Civil Statutes of Texas;
       TejrasJurisprudence, Vol. 11, pages 563-566;
       Bland Vs. Orr, 39 S.W. 558;
       Nunn-Warren Publishing Company vs. Hutchinson
            County, 45 S.W. 2nd 651;
       Hogg vs. Campbell, 48 S.W. 2nd 515;
       Landman vs. State, 97 S.W. 2nd 264;
       El Paso County vs. Elam, 106 S.W. 2nd 393;
       Howard vs. Henderson County, 1.16SW 2nd 2791;
       Dobson vs. Marshall, 118 S.W. 2nd 621;
       Mills County vs. Lampasas County, 40 S.W. 404.
           This department has repeatedly ruled to the same-'effect.
  For example, opinion No. O-591 of this Department'held that the
  commissionersI court of Galveston County, Texas was without
Hon. L. R. Thompson, page 2       O-1001


authority to expend county funds for the employment of lifg
guards for Galveston Beach; opinion No. 0-1085 of this Department
held that the commissioners1 COUY?t of MariOn COUntg, Texas was
without authority to pay the salary of a game warden; and
opinion No. O-1299 of this Department held that the commissioners'
court of Bexar County, Texas, was without authority to expend
county funds for fire protection from the City of San Anton10
for outside the city of San Antonio and in the county.
         Conference Opinion No.   2662 of this Department,
dated February 4, 1927, Book 62, p. 48, 1926-1938 Attorney
General's Report, p. 390 et seq., written by Hon. D. A. Simmons,
First Assistant Attorney General, held that the commlssFbner3'
court had no authority to appropriate public funds to ch&it&ble
organizations managed and controlled by private Indivlauals and
that Constitution of 1876, Art. 3, Section 50, 51 and 52; Art.
8, Sec. 3; Art. 11, Sec. 3, and Art. 16, Sec. 6 referred to;
prohibit the appropriation of public funds to charities operated
by private individuals.
          You are therefore respectfully advised that it Is the
opinion of this department that the county commlssloners' court
is without lawful authority to expend or donate county funds for
the purposes  above mentioned.
                                Very truly yours
                              ATTORNEY GENERAL OF TEXAS

                                By s/km. J. Fanning
                                      Wm. J. Fanning
                                     AsSi8taI-d


WJF:AW:wc'
APPROVE) DEC 13, 1939
a/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS

APPROW   OPINION COMMITTEE BY s/BWB CRAIRMAN